Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Eligibility Step One
	In the instant case, claims 1-20 are directed to a method (i.e., process).  Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, and 16 recite a judicial exception illustrated by:
obtaining oilfield water data for a plurality of oilfield wells;
grouping the oilfield water data into a plurality of discrete and non-overlapping groups;
identifying and excluding at least one outlier data from the grouped oilfield water data groups to produce non-excluded oilfield water data;
analyzing a plurality of features of the oilfield water data in the non-excluded oilfield water data to identify at least one most discriminative feature of the plurality of features;
separating data of the identified at least one most discriminative feature of the oilfield water into training data and testing data;
fitting a classification model to the training data iteratively using a grid search function to identify a model among a plurality of models that model the data with best precision, accuracy and recall among the plurality of models;
running the identified model on the testing data to confirm accuracy of the identified model in estimating and predicting oilfield water production of a new proposed oilfield well or an existing oilfield well, wherein, upon confirming accuracy of the identified model, the identified model is applied to implement a new proposed oilfield well drilling operation or implement an existing oilfield well operation.	

As such, the abstract idea illustrated comprises functions and limitations associated collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e.,running the identified model to confirm accuracy of the analysis).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mental processes.	As such, the Examiner notes the abstract idea illustrated above comprises mental processes.
		Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process  Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., running the identified model to determine accuracy). As drafted, these limitations, under the broadest reasonable 
	Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims does not recite additional elements that can be taken into consideration in this step of the analysis. The Examiner notes the specification describes the system as being comprised of generic components and computing devices connected via one or more networks (017); 
Figure 1 is an illustrative embodiment of a general computer system, on which a method of oilfield water management can be implemented, and which is shown and is designated 100. The computer system 100 can include a set of instructions that can be executed to cause the computer system 100 to perform any one or more of the methods or computer based functions disclosed herein. The computer system 100 may operate as a standalone device or may be connected, for example, using a network 101, to other computer systems or peripheral devices. [018] In a networked deployment, the computer system 100 may operate in the capacity of a server or as a client user computer in a server-client user network environment, or as a peer computer system in a peer-to-peer (or distributed) network environment. The computer system 100 can also be implemented as or incorporated into various devices, such as a stationary computer, a mobile computer, a personal computer (PC), a laptop computer, a tablet computer, a wireless smart phone, a communications device, a server, or any other machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The computer system 100 can be incorporated as or in a particular device that in turn is in an integrated system that includes additional devices.  In a particular embodiment, the computer system 100 can be implemented using electronic devices that provide voice, video or data communication. Further, while a single computer system 100 is illustrated, the term "system" shall also be taken to include any collection of systems or sub-systems that individually or jointly execute a set, or multiple sets, of instructions to perform one or more computer functions.

This illustrates that the abstract idea, at most,  is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, there are no additional mere instructions to apply the exception using a generic computer component. However, even if there was computer elements, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. Accordingly, there is no integration of the abstract idea into a practical application because there are no elements that impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because there is no recitation of specific components performing the steps of the method. Accordingly, the lack of recitation of additional elements , do not integrate the abstract idea into a practical application because there are no meaningful limits on practicing the abstract idea.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claims 2-4, 9 merely further embellish the abstract idea as related to the result of the implementation of the identified model. The claims do not add anything beyond the abstract idea.
Claims 4-8 and 10-15, 17 and 19-20 merely further embellishes the abstract idea as related to the features analyzed. The claim does not add anything beyond the abstract idea.
	Claims 6, 7, 8, 9 and 18 merely further embellish the abstract idea as related to the contribution data and scores. The claims do not add anything beyond the abstract idea.
	
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALI ZAKI (WO 2014/039463).

Regarding Claim 1, ALI ZAKI discloses a method for managing oilfield water (abstract), comprising:  
obtaining oilfield water data for a plurality of oilfield wells ([013, 014, 019, 020] data acquisition, surveillance data); 
grouping the oilfield water data into a plurality of discrete and non-overlapping groups ([019, 022]); 
identifying and excluding at least one outlier data from the grouped oilfield water data groups to produce non-excluded oilfield water data ([033, 052, 053, 059, 076] noise removed from data); 
analyzing a plurality of features of the oilfield water data in the non-excluded oilfield water data to identify at least one most discriminative feature of the plurality of features ( [033, 052, 053, 059, 076]); 
separating data of the identified at least one most discriminative feature of the oilfield water into training data and testing data ([061-065]); 
fitting a classification model to the training data iteratively using a grid search function to identify a model among a plurality of models that model the data with best precision, accuracy and recall among the plurality of models ( [020, 029, 042, 046, 047]); 
running the identified model on the testing data to confirm accuracy of the identified model in estimating and predicting oilfield water production of a new proposed oilfield well or an existing oilfield well, wherein, upon confirming accuracy of the identified model, the identified model is applied to implement a new proposed oilfield well drilling operation or implement an existing oilfield well operation ( [051, 052, 053, 073, 077] ).
Regarding Claim 2, ALI ZAKI discloses the method of claim 1, further comprising; 
allocating water resources required to complete a new proposed oilfield well based on a result of the identified model ([042, (ii)], [043, (iii)], [045], [068], [070]).
Regarding Claim 3, ALI ZAKI discloses the method of claim 1, wherein, when the identified model is applied to implement the new proposed oilfield well drilling operation, the identified model is used to project water usage requirements of a new proposed oilfield well to be drilled [051, 052, 053, 073, 077].  
Regarding Claim 4, ALI ZAKI discloses the method of claim 1, further comprising: estimating water resources required to complete a new proposed oilfield well based on a result of the identified model ([055], [077]).   
Regarding Claim 5, ALI ZAKI discloses the method of claim 1, wherein the plurality of features include water sources ([013, 015, 031]).  
Regarding Claim 6, ALI ZAKI discloses the method of claim 1, wherein the features include water usage instances ([013, 015, 031]).  
Regarding Claim 7, ALI ZAKI discloses the method of claim 1, wherein the features include water production instances ([013, 015, 031]).  
Regarding Claim 8, ALI ZAKI discloses the method of claim 1, wherein the features include water amounts ([013, 015, 031]).
Regarding Claim 9, ALI ZAKI discloses the method of claim 1, wherein the identified model is applied to data for a new proposed oilfield well or an existing oilfield well, and the new proposed oilfield well is implemented based on a water-to- hydrocarbon ratio for identified existing oilfield wells with similar characteristics, or the existing oilfield well is approved for continued use based on predictions leveraging a water-to- hydrocarbon ratio identified for the existing well ([018-021, 022, 029, 036]).
Regarding Claim 10, ALI ZAKI discloses the method of claim 1, wherein the features include a cost of water over the lifecycle of a well ([013, 015, 031]).
Regarding Claim 11, ALI ZAKI discloses the method of claim 1, wherein the features include a type of a well ([013, 015, 031]).
Regarding Claim 12, ALI ZAKI discloses the method of claim 1, wherein the features include geological characteristics of a well ([013, 015, 031]).
Regarding Claim 13, ALI ZAKI discloses the method of claim 1, wherein the features include physical characteristics of a well ([013, 015, 031]).
Regarding Claim 14, ALI ZAKI discloses the method of claim 1, wherein the features include geospatial characteristics of a well ([013, 015, 031]).
Regarding Claim 15, ALI ZAKI discloses the method of claim 1, wherein the features include age of a well ([013, 015, 031]).
Regarding Claim 16, ALI ZAKI discloses a method for managing an oilfield well  (abstract), comprising:
obtaining oilfield hydrocarbon production data for a plurality of oilfield wells ([013, 014, 019, 020] data acquisition, surveillance data);
grouping the hydrocarbon production data into a plurality of discrete and non-overlapping groups  ([019, 022]); 
identifying and excluding at least one outlier data from the grouped hydrocarbon production data groups to produce non-excluded oilfield hydrocarbon production data groups ([033, 052, 053, 059, 076] noise removed from data); 
analyzing a plurality of features of the oilfield hydrocarbon production data in the non- excluded oilfield hydrocarbon production data groups to identify at least one most discriminative feature of the plurality of features ( [033, 052, 053, 059, 076]); 
separating data of the identified at least one most discriminative feature of the oilfield hydrocarbon production data into training data and testing data ([061-065]); 
fitting a classification model to the training data iteratively using a grid search function to identify a model among a plurality of models that model the data with best precision, accuracy and recall among the plurality of models ( [020, 029, 042, 046, 047]); 
running the identified model on the testing data to confirm accuracy of the identified model in predicting oilfield hydrocarbon production; and upon confirming accuracy of the identified model, applying the identified model to data for a new proposed oilfield well or an existing oilfield well, and implementing the new proposed oilfield well or approving the continued use of the existing oilfield well based on a result of the identified model that predicts oilfield hydrocarbon production of the new proposed oilfield well or the existing oilfield well ( [051, 052, 053, 073, 077] ).
Regarding Claim 17, ALI ZAKI discloses the method of claim 16, wherein the identified model is applied to data for a new proposed oilfield well or an existing oilfield well, and the new proposed oilfield well is implemented based on a water-to- hydrocarbon ratio for identified existing oilfield wells with similar characteristics, or the existing oilfield well is approved for continued use based on predictions leveraging a water-to- hydrocarbon ratio identified for the existing well ([018-021, 022, 029, 036]).  
Regarding Claim 18, ALI ZAKI discloses the method of claim 1, wherein the oilfield water data comprises at least one of water usage data, water production data, water logistics and operations data, water characteristics data, and relative water-to-hydrocarbon production data ([013, 014, 019, 020] data acquisition, surveillance data).  
Regarding Claim 19, ALI ZAKI discloses the method of claim 1, further comprising: applying the identified model to data for a proposed or new oilfield well, and generating an alert when a result from the identified model for an existing or proposed new oilfield well is outside of an expected range ([056, 057]).  
Regarding Claim 20, ALI ZAKI discloses the method of claim 1, wherein upon confirming accuracy of the identified model, the identified model is applied to implement operations for a group of existing or proposed new oilfield wells ([010, 049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vennelakanti (US 9,957,781)- related to Oil And Gas Rig Data Aggregation And Modeling System.
WEBER DOUGLAS (EP 3,070,547) related to System For Cloud-based Analytics For Industrial Automation, Comprises Collection Component That Collects A Set Of Industrial Data From A Set Of Devices Of An Industrial Automation System And Stores The Set Of Industrial Data In A Data Store.
Liu (US 9,280,517) related to System And Method For Failure Detection For Artificial Lift Systems.
Goodwin (US 9,208,449) related to Process Model Generated Using Biased Process Mining.
Guyaguler (US 7,627,461) related to Method For Field Scale Production Optimization By Enhancing The Allocation Of Well Flow Rates.
Cuevas (US 2009/0198478) related to an oilfield emulator.
Main (US 2009/0125288) related to Hydrocarbon Recovery From A Hydrocarbon Reservoir.
De Guzman (US 7,266,456) related to a Method For Management Of Multiple Wells In A Reservoir.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689